Case 18-29174   Doc 13   Filed 10/30/18 Entered 10/30/18 12:52:53   Desc Main
                           Document     Page 1 of 5
Case 18-29174   Doc 13   Filed 10/30/18 Entered 10/30/18 12:52:53   Desc Main
                           Document     Page 2 of 5
Case 18-29174   Doc 13   Filed 10/30/18 Entered 10/30/18 12:52:53   Desc Main
                           Document     Page 3 of 5
Case 18-29174   Doc 13   Filed 10/30/18 Entered 10/30/18 12:52:53   Desc Main
                           Document     Page 4 of 5
Case 18-29174   Doc 13   Filed 10/30/18 Entered 10/30/18 12:52:53   Desc Main
                           Document     Page 5 of 5
